




EXHIBIT 10.5


SIXTH AMENDMENT
Dated as of November 25, 2014
to the
TRANSFER AND ADMINISTRATION AGREEMENT
Dated as of August 31, 2012
This SIXTH AMENDMENT (this “Amendment”) dated as of November 25, 2014 is entered
into among ASHLAND INC., a Kentucky corporation (“Ashland”), CVG CAPITAL III
LLC, a Delaware limited liability company (“SPV”), the Originators, the
Investors, Letter of Credit Issuers, Managing Agents and Administrators party
hereto, and THE BANK OF NOVA SCOTIA, as Agent for the Investors.
RECITALS
WHEREAS, the parties hereto have entered into a certain Transfer and
Administration Agreement dated as of August 31, 2012 (as amended, supplemented
or otherwise modified from time to time, the “TAA”) and certain related
Transaction Documents (as defined therein) in connection therewith;
WHEREAS, the parties hereto wish to amend the TAA as specified herein;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Transaction Documents, the parties hereto agree as
follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Transaction Documents.
SECTION 2. Reduction of Facility Limit and Commitments, Rebalancing. (a)
Effective as of the date hereof, the Facility Limit is hereby reduced to
$250,000,000. In connection with such reduction of the Facility Limit, the
Committed Investors’ Commitments are hereby ratably reduced to the respective
amounts set forth in the following table:
Committed Investor
Commitment
Scotiabank
$89,500,000.00
BTMU
$53,500,000.00
PNC
$53,500,000.00
SunTrust
$53,500,000.00

(b)    In order to provide for the ratable allocation of Investments among the
Investors in connection with the changes to the Commitments made hereby, on the
date hereof the SPV will partially repay each of Gotham’s Investment and
SunTrust’s Investment in the amount of $32,730.00, and PNC’s Investment in the
amount of $32,724.00, provided, in each case, that all accrued and unpaid Yield
and fees with respect to the portion of such Investment so repaid shall be
payable by the SPV to the applicable party on the next occurring Settlement
Date. The SPV hereby requests that Scotiabank, or its related Conduit Investor,
make an additional Investment on the date hereof in the amount of $98,184.00 in
accordance with the terms of the TAA. For administrative convenience, the SPV
hereby instructs Scotiabank, or its related Conduit Investor, to fund the








--------------------------------------------------------------------------------



foregoing additional Investments by paying the proceeds thereof directly to
Gotham, PNC, and SunTrust, in amounts corresponding to the partial repayment
described above. The SPV shall be deemed to have received the proceeds of such
funding from Scotiabank or its related Conduit Investor upon each party’s
receipt thereof.
(c)    The parties hereto hereby consent to the non-ratable repayment of the
various outstanding Investments on the terms set forth in clause (b) above and
the foregoing non-ratable increase in Investment by Scotiabank (or its related
Conduit Investor) on the terms set forth in clause (b) above, in each case, as
set forth above on a one-time basis.
SECTION 3. Additional Amendments. The TAA is further amended hereby as follows:
3.1The definition of “Applicable Special Designated Obligor Percentage” in the
TAA is hereby replaced in its entirety with the following:
“Applicable Special Designated Obligor Percentage” means initially (i) for
Genuine Parts Company (d/b/a NAPA), 5.0% and (ii) for AutoZone, Inc., 10.0% and
(iii) for each other Special Designated Obligor, the applicable percentage
designated in a written supplement to this Agreement signed by the Agent, each
Managing Agent, the Master Servicer and the SPV, each in their sole discretion,
by which such Special Designated Obligor is so designated, in each case, as such
percentage is modified from time to time pursuant to the terms of this
Agreement.
3.2 The concentration limits listed in the table following clause (b) of the
definition of “Concentration Limits” in the TAA are hereby replaced with the
following (for the avoidance of doubt, all other provisions of clause (b) are
unaffected by this Amendment):
Obligor’s Public Unsecured Debt Rating
(S&P/Moody’s)
Concentration Limit
AA-/Aa3 or better
20.0%
A/A2 or better (but below AA-/Aa3)
20.0%
BBB+/Baa1 or better (but below A/A2)
10.0%
BBB-/Baa3 or better (but below BBB+/Baa1)
6.7%
Below BBB-/Baa3 or unrated
4.0%



3.3Clause (c) of the definition of “Concentration Limits” in the TAA is hereby
replaced in its entirety with the following:
(c) if the aggregate Unpaid Balance of all Extended Term Receivables exceeds
32.5% of the Aggregate Unpaid Balance at such time.
3.4The definition of “Eligible Receivable” set forth in Section 1.1 of the TAA
is hereby amended by (i) deleting the word “and” from the end of clause (q)
thereof, (ii) replacing the period at the end of clause (r) thereof with “;
and”, and (iii) adding the following new clause (s) thereto immediately
following clause (r) thereof:

2





--------------------------------------------------------------------------------



(s) the Obligor of which is not a Sanctioned Person.
3.5The definition of “Extended Term Receivable” in the TAA is hereby replaced in
its entirety with the following:
“Extended Term Receivable” means any Eligible Receivable with a maturity greater
than 60 days.
3.6The definition of "Letter of Credit Sublimit" in the TAA is hereby replaced
in its entirety with the following:
"Letter of Credit Sublimit" means, at any time, an amount equal to $250,000,000.
3.7The definition of “Offset Payables” in the TAA is hereby replaced in its
entirety with the following:
“Offset Payables” means an amount equal to 6.5% of the Unpaid Balance of all
Receivables as of such date of determination; provided that in connection with
their receipt of each annual audit received pursuant to Section 6.1(a)(i)(B),
the Managing Agents in their reasonable credit judgment and after evaluation of
the results of such audit may increase such percentage to an amount not to
exceed 8.0% so long as (x) such increase is approved by the Majority Investors
and (y) the Agent has provided the SPV and the Master Servicer with at least ten
(10) Business Days’ advance notice of such increase.


3.8The definition of “Special Designated Obligor” in the TAA is hereby replaced
in its entirety with the following:
“Special Designated Obligor” means each of Genuine Parts Company, AutoZone,
Inc., and any other Obligor approved as such in a written supplement to this
Agreement signed by the Agent, each Managing Agent, the Master Servicer and the
SPV; provided that such Special Designated Obligor status may be revoked by any
Managing Agent upon ten (10) Business Day’s written notice to the SPV, at which
time the affected Obligor shall be subject to the Concentration Limits as
provided in clause (b) of the definition thereof.
3.9 The following new definitions are hereby inserted into Section 1.1 of the
TAA in appropriate alphabetical order:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the SPV, the initial Master Servicer, any Originator
or any of their respective Subsidiaries from time to time concerning or relating
to bribery or corruption, including the Foreign Corrupt Practices Act of 1977,
and any applicable law or regulation implementing the Organisation for Economic
Co-operation and Development Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.
“Anti-Terrorism Laws” has the meaning set forth in Section 4.1(bb).
“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of territorial-based Sanctions.    

3





--------------------------------------------------------------------------------



“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.
“Sanctions” means any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.
SECTION 4. AUP Timing. Section 6.1(a)(i) of the TAA is hereby replaced in its
entirety with the following:
(i) Annual Reporting. First, within ninety (90) days after the close of
Ashland’s fiscal year commencing with the fiscal year ending September 30, 2012,
audited financial statements, prepared by a nationally-recognized accounting
firm in accordance with GAAP on a consolidated basis for Ashland and its
consolidated Subsidiaries, in each case, including consolidated and
consolidating balance sheets as of the end of such period, and related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows, accompanied by an unqualified audit report and opinion of
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Agent and each Managing Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or similar
qualification or exception or any qualification or exception as to the scope of
such audit, and such financial statements shall be certified by the chief
executive officer, chief financial officer, treasurer or controller of Ashland
to the effect that such consolidating statements are fairly stated in all
material respects when considered in relation to the consolidated statements of
Ashland and its consolidated Subsidiaries and second, not later than April 30 of
each calendar year commencing with the calendar year 2015, a report covering the
most recently ended fiscal year to the effect that Protiviti Inc. or any other
audit firm reasonably acceptable to the Agent has applied certain agreed-upon
procedures (which procedures shall be satisfactory to the Managing Agents and
substantially in the form of those attached hereto as Schedule 6.1(a)), to
certain documents and records relating to the Receivables under any Transaction
Document, compared the information contained in the Master Servicer Reports
delivered during the period covered by such report with such documents and
records and that no matters came to the attention of such audit firm that caused
them to believe that such servicing was not conducted in compliance with this
Article VI, except for such exceptions as such audit firm shall believe to be
immaterial and such other exceptions as shall be set forth in such statement.
Within ninety (90) days after the close of the SPV’s fiscal year, for the SPV,
an unaudited consolidated and consolidating balance sheet of the SPV as at the
end of such fiscal year, and the related unaudited consolidated and
consolidating statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year and for the SPV’s fiscal year then
ended, setting forth in comparative form the figures for the previous fiscal
year, all in reasonable detail, such consolidated statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller of
Ashland (or a comparable person on behalf of the SPV) as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the SPV in accordance with GAAP, subject

4





--------------------------------------------------------------------------------



only to normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of Ashland (or a comparable person on
behalf of the SPV) to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of the SPV.
SECTION 5. Additional Representations and Warranties under the TAA.
5.1Section 4.1(p) of the TAA is hereby replaced in its entirety with the
following:
(p)    Not an Investment Company or Holding Company; SPV is Not a Covered Fund. 
It is not, and is not controlled by, an “investment company” within the meaning
of the Investment Company Act of 1940, or is exempt from all provisions of such
act.  In the case of the SPV, it is not a “covered fund” under Section 13 of the
U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”).  In determining that it is not a
“covered fund” under the Volcker Rule, the SPV relies on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act of 1940 (and may also rely on other exemptions under the
Investment Company Act of 1940) and does not rely solely on the exemption from
the definition of “investment company” set forth in Section 3(c)(1) and/or
3(c)(7) of the Investment Company Act of 1940.
5.2The following provision is hereby inserted into Section 4 of the TAA as new
paragraph (bb):
(bb)    Anti-Terrorism Laws.  Neither it nor any of its directors, officers,
employees, agents or Affiliates (i) is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States (50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A) any of the
laws, regulations and executive orders administered by the U.S. Department of
Treasury’s Office of Foreign Assets Control, including the International
Emergency Economic Powers Act (50 U.S.C. §§ 1701-1705), the Trading with the
Enemy Act (50 U.S.C. App. §§ 1-44), and the Office of Foreign Assets Control,
Department of the Treasury regulations (31 C.F.R. Parts 500 et seq.), or (B) the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(collectively, the “Anti-Terrorism Laws”) or (iii) is a Sanctioned Person.  No
part of the proceeds of any Investment will be unlawfully used directly or, to
its knowledge, indirectly (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country, or (iii) in any other manner that
will result in any violation by it or, to the its knowledge, by any other Person
of any Anti-Terrorism Laws or any Anti-Corruption Laws.
5.3The following provision is hereby inserted into Section 4 of the TAA as new
paragraph (cc):
(cc)    Anti-Corruption Laws and Sanctions. It has implemented and will maintain
in effect and enforce policies and procedures designed in good faith and in a
commercially reasonable manner to promote and achieve compliance, by it, the
Originators and their

5





--------------------------------------------------------------------------------



respective Subsidiaries and their directors, officers, employees and agents with
applicable Anti-Corruption Laws and Sanctions.
SECTION 6. Representations and Warranties. Each of Ashland, Ashland Specialty
Ingredients, and the SPV, as to itself, hereby represents and warrants to each
of the other parties hereto as follows:
(a)after giving effect to this Amendment and the transactions contemplated
hereby, no Termination Event or Potential Termination Event shall exist;
(b)the representations and warranties of such Person set forth in the
Transaction Documents to which it is a party (as amended hereby) are true and
correct as of the date hereof (except to the extent such representations and
warranties relate solely to an earlier date and then as of such earlier date);
and
(c)this Amendment constitutes the legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and to the effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
SECTION 7. Pro Forma Master Servicer Report. On or prior to the date hereof, the
Master Servicer shall deliver to the SPV, the Agent and each Managing Agent a
pro forma Master Servicer Report as of October 31, 2014 setting forth the
characteristics of the Receivables.
SECTION 8. Conditions to Effectiveness. This Amendment shall become effective as
of the date hereof upon receipt by the Agent of:
(a)counterparts to this Amendment duly executed by each of the parties hereto;
(b)the pro forma Master Servicer Report described in Section 7 above.
SECTION 9. Costs and Expenses. The SPV hereby agrees to pay the reasonable costs
and expenses of the Agent, including legal fees, in connection with this
Amendment within thirty (30) days receipt of a statement therefor.
SECTION 10. References to TAA. Upon the effectiveness of this Amendment, each
reference in the TAA to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import shall mean and be a reference to the TAA as amended hereby,
and each reference to the TAA in any other document, instrument or agreement
executed and/or delivered in connection with the TAA shall mean and be a
reference to the TAA as amended hereby.
SECTION 11. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.
SECTION 12. Effect of Amendment; Ratification. Except as specifically amended
hereby, the Transaction Documents are hereby ratified and confirmed in all
respects, and all of their provisions shall remain in full force and effect.
This Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of any Transaction Document other than as specifically
set forth herein.

6





--------------------------------------------------------------------------------



SECTION 13. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 14. Governing Law. This Amendment shall be deemed to be a contract made
under and governed by the internal laws of the State of New York without giving
effect to any conflicts of laws principles that would apply the substantive laws
of any other jurisdiction.
SECTION 15. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Purchase Documents or any provision hereof or thereof.
SECTION 16. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.




[Signature pages follow.]



7





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 
ASHLAND, INC.
 
 
 
 
 
 
 
By:
/s/ Eric N. Boni
 
Name:
Eric N. Boni
 
Title:
Vice President and Treasurer



 
ASHLAND SPECIALTY INGREDIENTS G.P.
 
 
 
 
 
 
 
By:
/s/ Lynn P. Freeman
 
Name:
Lynn P. Freeman
 
Title:
Vice President/Assistant Secretary and
 
 
Treasurer





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


























































S-1



Sixth Amendment to the TAA
(Ashland - CVG Capital III LLC)











--------------------------------------------------------------------------------







 
CVG CAPITAL III LLC
 
 
 
 
 
 
 
By:
/s/ Brett Radulovich
 
Name:
Brett Radulovich
 
Title:
President





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




















































































S-2



Sixth Amendment to the TAA
(Ashland - CVG Capital III LLC)











--------------------------------------------------------------------------------







 
LIBERTY STREET FUNDING LLC, as a Conduit Investor and Uncommitted Investor
 
 
 
 
 
 
 
By:
/s/ John L. Fridlington
 
Name:
John L. Fridlington
 
Title:
Vice President





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


















































































S-3



Sixth Amendment to the TAA
(Ashland - CVG Capital III LLC)











--------------------------------------------------------------------------------







 
GOTHAM FUNDING CORPORATION, as a Conduit Investor and Uncommitted Investor
 
 
 
 
 
 
 
By:
/s/ David V. DeAngelis
 
Name:
David V. DeAngelis
 
Title:
Vice President





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


















































































S-4



Sixth Amendment to the TAA
(Ashland - CVG Capital III LLC)











--------------------------------------------------------------------------------







 
THE BANK OF NOVA SCOTIA, as Agent, a Letter of Credit Issuer, a Committed
Investor, a Managing Agent and an Administrator
 
 
 
 
 
 
 
By:
/s/ Darren Ward
 
Name:
Darren Ward
 
Title:
Director





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
















































































S-5



Sixth Amendment to the TAA
(Ashland - CVG Capital III LLC)











--------------------------------------------------------------------------------







 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Managing Agent and Administrator
for the BTMU Investor Group


 
 
 
 
 
 
 
By:
/s/ Eric Williams
 
Name:
Eric Williams
 
Title:
Managing Director





 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Letter of Credit Issuer and
Committed Investor for the BTMU Investor Group


 
 
 
 
 
 
 
By:
/s/ Mark Campbell
 
Name:
Mark Campbell
 
Title:
Authorized Signatory





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




















































S-6



Sixth Amendment to the TAA
(Ashland - CVG Capital III LLC)











--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION,
as a Letter of Credit Issuer, a Managing Agent, and a Committed Investor


 
 
 
 
 
 
 
By:
/s/ Robyn Reeher
 
Name:
Robyn Reeher
 
Title:
Vice President





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




















































































S-7



Sixth Amendment to the TAA
(Ashland - CVG Capital III LLC)











--------------------------------------------------------------------------------







 
SUNTRUST BANK, as a Letter of Credit Issuer, a Committed Investor and a Managing
Agent






 
 
 
 
 
 
 
By:
/s/ David Hufnagel
 
Name:
David Hufnagel
 
Title:
Vice President





















































































S-8



Sixth Amendment to the TAA
(Ashland - CVG Capital III LLC)









